department of the treasury internal_revenue_service washington d c uilc number release date date cc dom it a spr-109885-99 memorandum for chief accounts resolution branch op c a a from acting assistant chief_counsel income_tax accounting cc dom it a subject mathematical error determination legend taxpayers district_counsel service_center x year date a date b date c date d date e this responds to your request for assistance dated date in connection with questions posed by the service_center you have asked us to consider certain issues that arose when an amended income_tax return form 1040x was received just prior to the expiration of the statute_of_limitations for assessment the amended_return shows an increased amount of tax for year on line but shows dollar_figure as the amount owed on line in addition an attachment to the amended_return states that the amended_return is a protective amendment and that no tax will be owed for year unless taxpayers prevail in a case docketed in the tax_court for other tax years concerning the reporting of income and losses from x issue sec_1 whether the service made a timely and valid assessment of the additional tax shown on taxpayers’ form 1040x because the service was allowed an additional days for making the assessment under sec_6501 of the internal_revenue_code whether the taxpayers made a mathematical_or_clerical_error as defined in sec_6213 of the code in showing a zero amount owed on form 1040x whether the notice_of_deficiency sent to taxpayers is valid conclusion sec_1 the 60-day extension period under sec_6501 of the code was not in effect because taxpayers indicated that no additional tax was currently owed and that additional tax would be owed only if certain events occurred at a future time thus the assessment of the additional tax shown on taxpayers’ form 1040x was untimely and invalid taxpayers’ return did not contain a mathematical_or_clerical_error as defined under sec_6213 of the code because the discrepancy between the total_tax amount on line and the zero amount owed on line was intentional accordingly in order for additional tax to be assessed the service must follow deficiency procedures the notice_of_deficiency sent to taxpayers is invalid because sec_6501 of the code never extended the statute_of_limitations for assessment facts taxpayers filed form 1040x amended u s individual_income_tax_return for year which was received by the service on date a three days prior to the expiration of the statute_of_limitations on assessment taxpayers had previously extended the statute_of_limitations by signing a waiver the amended_return shows dollar_figure as the amount of tax owed contains a notation indicating that it was filed as a protective amendment and includes an attachment stating that if taxpayers prevail in tax_court on the reporting of income and losses from x for other tax years taxpayers will owe an additional_amount in tax for year an assessment based on the amount of tax shown on the form 1040x was made on date b after the expiration of the statute_of_limitations but within days of date a district_counsel subsequently advised the service_center to send a mathematical error notice to taxpayers the basis for sending the mathematical error notice was that taxpayers incorrectly calculated the amount owed as dollar_figure on line of the amended_return a positive figure should appear on line because the total_tax amount on line column c exceeds the amount shown on line thus it could be argued that the amended_return contains an error in subtraction in computing the amount owed the service_center sent the mathematical error notice to taxpayers on date c which was within days of date a on date d one day after date c taxpayers’ attorney requested the service_center to abate the assessment from the mathematical error notice the service_center did not abate the assessment the service center’s position is that there was no mathematical error because taxpayers’ error was in computing the amount owed not in computing the total_tax figure line district_counsel requested that the service_center abate the tax_assessment and send a notice_of_deficiency to taxpayers the service_center did not abate the assessment but did send the notice_of_deficiency to taxpayers on date e which was within days of date a discussion sec_6213 of the internal_revenue_code generally provides that within days after a notice_of_deficiency is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency in addition sec_6213 provides that the service shall make no assessment of a deficiency during the 90-day period sec_6213 of the code provides in part that if a taxpayer is notified that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due and that an assessment of the tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error such notice shall not be considered as a notice_of_deficiency for purposes of sec_6213 further the taxpayer shall have no right to file a petition with the tax_court based on such notice nor shall assessment be prohibited by the provisions of sec_6213 sec_6213 of the code provides for a stay of collection for days after a mathematical error notice is sent if the taxpayer request abatement of the assessment during this day period the assessment must be abated and any reassessment is subject_to deficiency procedures sec_6213 of the code provides that the term mathematical_or_clerical_error includes an error in addition subtraction multiplication or division shown on any return sec_6213 provides that the term mathematical_or_clerical_error includes an entry on a return of an item which is inconsistent with another entry of the same or another item on such return sec_6501 of the code provides that except as otherwise provided in sec_6501 any_tax imposed by this title_26 shall be assessed within three years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 of the code provides in general that if within the 60-day period ending on the last day for assessing the tax the secretary receives an amended_return or other written document signed by the taxpayer showing the taxpayer owes an additional_amount of tax the period for the assessment of that additional_amount shall not expire before the day days after the day on which the secretary receives the amended_return or other document issue the first issue involves the 60-day extension period under sec_6501 of the code we conclude that the service made an untimely and invalid assessment on date b based upon the amended_return filed by taxpayers taxpayers purposely stated that the tax owed on the amended_return was dollar_figure by showing this amount on line in addition taxpayers attached a statement that the amended_return was a protective amendment and that tax would be owed only if certain future events occurred under these circumstances it is evident that taxpayers did not provide a self-assessing document to the service the situation in this case is similar to that of court cases in which returns were filed showing amounts of tax but the taxpayers indicated that they did not intend for any_tax to be assessed see 32_tc_653 aff’d 277_f2d_16 3d cir 37_bta_605 and continental accounting audit co 2_bta_761 in penn mutual indemnity co the taxpayer filed a u s mutual_insurance_company income_tax return that showed an amount of gross_income the rate_of_tax and an amount of total income_tax however attached to the return was a letter stating that the income_tax as applied to the taxpayer was invalid and unconstitutional the commissioner took the position that there was no deficiency and assessed the amount shown as tax on the return as the amount owed by the taxpayer the concurring opinion in 32_tc_653 pincite stated that the return was not a self-assessing document and that the deficiency procedures needed to be followed for the service to properly assess and collect the tax in this case as in penn mutual indemnity co taxpayers showed an amount of income_tax for year on the amended_return but indicated in an attached statement that no tax was currently owed thus there is no self-assessing document filed by taxpayers and the 60-day extension period under sec_6501 of the code is not applicable in this case this conclusion is supported by the legislative_history for sec_6501 which states that the 60-day period is extended solely to allow the service to process the amendment and assure that the additional tax due as reported by the taxpayer may be assessed and collected see h_r rep no pt pincite s rep no vol pincite h_r conf_rep no pincite the service_center must abate the invalid assessment made on date b because the 60-day extension period under sec_6501 was not in effect and the statute_of_limitations on assessment had expired before date b see sec_6404 issue the second issue is whether there is a mathematical_or_clerical_error on taxpayers’ amended_return we agree with the service_center that there was no mathematical_or_clerical_error on the amended_return however our reasoning differs from that of the service_center first taxpayers’ placement of dollar_figure on line was not the result of a computational error within the meaning of sec_6213 the term error in sec_6213 refers to a computational mistake that is not intended by the taxpayer taking into account the statement attached to the amended_return it is clear that there was no mistake in the present case taxpayers intentionally reported dollar_figure as the amount owed on line this is consistent with the taxpayers’ position that no tax is currently owed for year and that tax will be owed only if certain determinations are made by the tax_court for other years secondly with respect to an inconsistent entry mathematical_or_clerical_error under sec_6213 the legislative_history for that provision states that the summary_assessment procedure is not to be used where it is not clear which of the inconsistent entries is the correct one or where the service is merely resolving an uncertainty against the taxpayer see h_r rep no pincite in the present case it is not clear that the entry on line is the correct one in fact the attached statement addressed the inconsistency and explained that agreement to the liability on line was contingent on the occurrence of certain future events none of the other mathematical_or_clerical_error provisions enumerated under sec_6213 are relevant to this case because there is no mathematical_or_clerical_error as defined under sec_6213 the service must follow deficiency procedures in order for additional tax to be assessed issue the third issue is whether the notice_of_deficiency sent to taxpayers is valid we conclude that the notice_of_deficiency is not valid a valid notice_of_deficiency must be sent prior to the expiration of the statue of limitations on assessment see virgin v commissioner tcmemo_1991_63 citing 94_tc_82 in this case the service sent taxpayers the notice_of_deficiency during what appeared to be the 60-day extension period under sec_6501 however as previously discussed the 60-day extension period under sec_6501 never applied to this case thus the statutory_notice_of_deficiency is invalid because it was sent after the expiration of the statute_of_limitations on assessment if you have any questions or concerns regarding this memorandum please contact brad taylor at heather c maloy by michael gompertz assistant to chief branch income_tax and accounting division
